 

Exhibit 10.1

 

UBS AG, STAMFORD BRANCH

677 Washington Boulevard

Stamford, Connecticut 06901

 

UBS SECURITIES LLC

1285 Avenue of the Americas

New York, New York 10019

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

 

CREDIT SUISSE SECURITIES (USA) LLC

Eleven Madison Avenue

New York, NY 10010

Royal Bank of Canada

Three World Financial Center

New York, New York 10281

 

 

PERSONAL AND CONFIDENTIAL

 

February 3, 2015

 

Tronox Finance LLC

Tronox Limited (ACN 153 348 111)

One Stamford Plaza

263 Tresser Boulevard, Suite 1100

Stamford, CT 06901



 

Attention: Richard L. Muglia

General Counsel

 

Project Evolution
Commitment Letter

 

Ladies and Gentlemen:

 

Tronox Limited (ACN 153 348 111) (“Holdings”) and Tronox Finance LLC (the
“Borrower”, and together with Holdings, “you”) have advised UBS Securities LLC
(“UBS Securities”), UBS AG, Stamford Branch (“UBS AG”), Credit Suisse AG (“CS”),
Credit Suisse Securities (USA) LLC (“CS Securities” and, together with CS,
“Credit Suisse”), Royal Bank of Canada (“RBC”) and RBC Capital Markets1
(“RBBCM”, and together with UBS Securities, UBS AG and Credit Suisse, the
“Commitment Parties,” “we” or “us”), that you intend to acquire, directly or
indirectly, the Evolution Chemical Assets (as hereinafter defined) and
consummate the other transactions described in Annex B hereto. Capitalized terms
used but not defined herein are used with the meanings assigned to them on the
annexes attached hereto (such annexes, together with this letter, collectively,
the “Commitment Letter”).

 

1.Commitments; Titles and Roles.

 

In connection with the Transactions, each of UBS AG, CS and RBC (collectively,
the “Initial Lenders”) is pleased to inform you that it severally commits to
provide 50%, 25% and 25%, respectively, of the $600.0 million in principal
amount of the Bridge Facility, upon the terms expressly set forth or referenced
in this Commitment Letter (including, without limitation, in each of the Summary
of Terms and Conditions attached hereto as Annex C, respectively (the “Term
Sheet”)) and the closing and funding of the Bridge Facility is subject solely to
the Exclusive Funding Conditions (as hereinafter defined). The commitments of
the Initial Lenders hereunder will be allocated ratably among the Bridge
Facility and are several and not joint.

 



 

1 RBC Capital Markets is a brand name for capital markets activities of Royal
Bank of Canada and its affiliates.

 

 

 



 

You hereby appoint (i) UBS Securities, CS Securities and RBCCM, together with
any other lead arrangers or bookrunners appointed by you as contemplated below,
to act as joint lead arrangers and physical bookrunners (in such capacity, the
“Arrangers”) and (ii) UBS AG to act, and UBS AG hereby agrees to act, as sole
and exclusive administrative agent (in such capacity, the “Administrative
Agent”) for the Bridge Facility, in each case, upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter. The Arrangers and
the Administrative Agent will have the rights and authority customarily given to
such financial institutions in such roles.

 

It is further agreed that (x) UBS Securities will have “left” placement on any
marketing materials or other documentation used in connection with the Bridge
Facility, (y) Credit Suisse will appear immediately to the right of UBS on any
marketing materials or other documentation used in connection with the Bridge
Facility and (z) RBCCM will appear immediately to the right of Credit Suisse on
any marketing materials or other documentation used in connection with the
Bridge Facility. You agree that no other agents, co-agents or arrangers will be
appointed, no other titles will be awarded and no compensation (other than that
compensation expressly contemplated by this Commitment Letter and the Fee Letter
dated as of the date hereof among the parties hereto (the “Fee Letter”)) will be
paid in connection with the Bridge Facility unless you and we shall so agree;
provided that, on or prior to the date which is 14 calendar days after the date
of this Commitment Letter, you may appoint up to two (2) additional agents,
co-agents, lead arrangers, bookrunners, managers or arrangers, or combination
thereof (any such agent, co-agent, lead arranger, bookrunner, manager or
arranger appointed pursuant to this proviso, an “Additional Agent”) and/or
confer additional titles in respect of the Bridge Facility on such Additional
Agent in a manner and with economics determined by you in consultation with the
Arrangers as of the date of this Commitment Letter (it being understood that (x)
each Additional Agent appointed pursuant to this proviso shall assume a ratable
proportion of the commitments with respect to the Bridge Facility that is equal
to the proportion of the economics allocated to such Additional Agent (or its
affiliates) and (y) no Additional Agent shall have greater economics than UBS
AG); provided further that any Additional Agents appointed pursuant hereto shall
have no more than 15%, in the aggregate, of the aggregate economics and
commitments under each Bridge Facility, upon the execution and delivery by such
Additional Agents and you of customary joinder documentation and, thereafter,
each such Additional Agent shall constitute a “Commitment Party,” “Initial
Lender” and/or “Arranger,” as applicable, under this Commitment Letter and under
the Fee Letter.

 

2.Conditions Precedent.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the transactions contemplated hereby to the contrary, (A) the
Arrangers’ agreements to perform the services described herein are subject only
to the conditions expressly set forth in the Term Sheet under the heading
“Initial Conditions” set forth on Annex C hereto and in Annex D hereto
(collectively, the “Exclusive Funding Conditions”), and (B) the only conditions
(express or implied) to the availability and full funding of the Bridge Facility
on the Closing Date are the Exclusive Funding Conditions. This Section 2, and
the provisions herein, shall be referred to as the “Certain Funds Provision.”

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions contemplated hereby to the contrary, (a) the only
representations the accuracy of which shall be a condition to the funding of the
Bridge Facility on the Closing Date shall be (i) such of the representations
made by or with respect to Evolution and its subsidiaries in the Purchase
Agreement as are material to the interests of the Lenders, but only to the
extent that you or your affiliates have the right to terminate your (or their)
obligations under the Purchase Agreement or the right to decline to consummate
the Purchase as a result of a breach of such representations in the Purchase
Agreement (the “Specified Purchase Agreement Representations”) and (ii) the
Specified Representations (as defined below) in the Credit Documentation and (b)
the terms of the Credit Documentation shall be in a form such that they do not
impair the full availability and funding of the Bridge Facility on the Closing
Date if the conditions expressly set forth in this Commitment Letter are
satisfied (or waived by all Initial Lenders). “Specified Representations” means
the representations in the Credit Documentation solely relating to corporate or
other organizational existence, organizational power and authority of the
Borrower and the Guarantors (solely as they relate to due authorization,
execution, delivery and enforceability and performance of the applicable Credit
Documentation); solvency as of the Closing Date (after giving effect to the
Transactions) of Holdings and its subsidiaries on a consolidated basis (in form
and scope as set forth in the solvency certificate to be delivered pursuant to
Annex E hereto); no conflicts of the Credit Documentation with organizational
documents; none of the Borrower or any Guarantor being a “sanctioned person”;
use of proceeds of the Bridge Loans not violating Federal Reserve margin
regulations and Exchange Act; the Investment Company Act; PATRIOT Act; FCPA;
OFAC or anti-bribery laws.

2

 



 

3.Syndication.

 

The Arrangers intend, and reserve the right, to syndicate the Bridge Facility to
one or more banks, financial institutions, and other entities (“Potential
Lenders”) but excluding (i) those Potential Lenders identified in writing by you
to the Arrangers prior to the date of this Commitment Letter, (ii) any bona fide
operating company competitors Holdings or its subsidiaries from time to time
specified by you in writing to the Arrangers and (iii) any direct or indirect
parent entity of any operating company competitors of Holdings or its
subsidiaries from time to time specified by you in writing to the Arrangers
(provided that any such writing shall not apply to retroactively disqualify any
parties that have previously acquired an assignment of the commitments or loans
under the Bridge Facility unless such assignment was made to a party previously
excluded as a Potential Lender pursuant to this provision) and made publicly
available to all Lenders (including upon each time such writing is delivered by
you to the Arrangers) (including, in each case, each of such Potential Lender’s
known affiliates readily identifiable by name, collectively, the “Excluded
Lenders”), and you acknowledge and agree that the commencement of syndication
shall occur in the discretion of the Arrangers. The Arrangers will select the
Lenders in consultation with the Borrower. The Arrangers will lead the
syndication, including, after consultation with the Borrower, determining the
timing of all offers to potential Lenders, any title of agent or similar
designations or roles awarded to any Lender and the acceptance of commitments,
the amounts offered and the compensation provided to each Lender from the
amounts to be paid to the Arrangers pursuant to the terms of this Commitment
Letter and the Fee Letter. Notwithstanding the Arrangers’ right to syndicate the
Bridge Facility and receive commitments with respect thereto, (i) no Initial
Lender shall be relieved, released or novated from its obligations hereunder
(including its obligation to fund the Bridge Facility on the date of the
consummation of the Purchase with the proceeds of the funding under the Bridge
Facility in connection with any syndication, assignment or participation of the
Bridge Facility, including its commitments in respect thereof, until after the
full funding under the Bridge Facility on the Closing Date has occurred, (ii) no
assignment or novation shall become effective (as between you and the Initial
Lender) with respect to all or any portion of any Initial Lender’s commitments
in respect of the Bridge Facility until the full funding of the Bridge Facility
has occurred, (iii) unless you otherwise agree in writing, each Initial Lender
shall retain exclusive control over all rights and obligations with respect to
its commitments in respect of the Bridge Facility, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the funding under the Bridge Facility on the Closing Date has occurred and
(iv) the Initial Lenders shall not assign prior to the Closing Date more than
49% of their aggregate commitments under the Bridge Facility unless you agree
otherwise in writing; provided that the preceding clauses (i) through (iv) shall
not apply to any reduction of commitments in connection with the joinder of any
additional Initial Lender pursuant to Section 1 above.

 

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Bridge Facility and in no event shall the commencement or
successful completion of syndication of the Bridge Facility constitute a
condition to the full availability of the Bridge Facility on the Closing Date.
The Arrangers will determine the final commitment allocations after consultation
with the Borrower and will notify the Borrower of such determinations. Holdings
agrees to use commercially reasonable efforts to ensure that the Arrangers’
syndication efforts benefit from the existing lending relationships of Holdings.
To facilitate an orderly and successful syndication of the Bridge Facility, you
agree that, until the earlier of the occurrence of a Successful Syndication and
45 days following the date of funding under the Bridge Facility, neither
Holdings nor the Borrower will syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
or solicit or pursue in any substantive discussions whatsoever with potential
financing sources (other than the Arrangers) concerning the syndication or
issuance of any debt facility or any debt security of Holdings, the Borrower or
any of their respective subsidiaries (other than all existing debt facilities,
including (a) the Bridge Facility and any debt issuances that directly refinance
the Bridge Facility, (b) that certain Credit and Guaranty Agreement dated as of
February 8, 2012, among Tronox Pigments (Netherlands) B.V., Tronox Incorporated,
certain subsidiaries of Tronox Incorporated, the lenders party thereto and
Goldman Sachs Bank USA, as administrative agent and collateral agent, as
amended, supplemented or otherwise modified from time to time (the “Existing
Term Loan Credit Agreement”), (c) that certain credit agreement dated as of June
18, 2012 by and among Tronox Incorporated, Tronox Limited, the guarantors party
thereto, the lenders signatory thereto and UBS Securities LLC as Syndication
Agent, as amended, supplemented or otherwise modified from time to time (the
“Existing ABL Facility”), (d) the Existing Indenture, (e) any local financing
arrangements in South Africa and any other jurisdiction where such local
financing may be required and (f) any other working capital facilities or
equipment financing facilities that are not used to finance the Purchase).

3

 



 

Each of Holdings and the Borrower agrees to reasonably cooperate with the
Arrangers in connection with (i) the preparation of one or more customary
information packages for the Bridge Facility regarding the business, operations,
financial projections and prospects of Holdings, the Borrower and their
respective subsidiaries (collectively, the “Confidential Information
Memorandum”) including, without limitation, all customary, reasonably available
information relating to the transactions contemplated hereunder prepared by or
on behalf of Holdings, the Borrower and their respective subsidiaries deemed
reasonably necessary by the Arrangers to complete the syndication of the Bridge
Facility including, without limitation, using your commercially reasonable
efforts to obtain (a) a public corporate family rating (but not a specific
rating) from Moody’s Investor Services, Inc. (“Moody’s”), (b) a public corporate
credit rating (but not a specific rating) from Standard & Poor’s Ratings Group,
a division of The McGraw Hill Corporation (“S&P”)) prior to the launch of
general syndication, (c) a public credit rating for the Bridge Facility and
Notes from each of Moody’s and S&P and (d) financial statements (but not pro
forma financial statements) of the Evolution Chemical Assets, (ii) the
presentation of one or more information packages for the Bridge Facility
reasonably acceptable in format to the Arrangers (collectively, the “Lender
Presentation”) in one meeting following reasonable notice and one or more
conference calls with prospective Lenders or agents following reasonable notice
in connection with the syndication of the Bridge Facility (such meeting and
conference calls to (x) provide Prospective Lenders with direct contact between
appropriate senior management and representatives, with appropriate seniority
and expertise, of Holdings and the Borrower and participation of such persons
and (y) subject to your using commercially reasonable efforts to facilitate
Potential Lenders with direct contact between appropriate senior management and
representatives, with appropriate seniority and expertise, of the Seller and
participation of such persons) and (iii) the preparation of financial statements
required to be delivered pursuant to paragraph 4 of Annex D. Holdings will be
solely responsible for the contents of any such Confidential Information
Memorandum and Lender Presentation and all other written information,
documentation or materials delivered by Holdings, the Borrower or their
respective representatives to the Arrangers in connection therewith ((not
including projections) collectively, the “Information”) and acknowledges that
the Arrangers will be using and relying upon the Information without independent
verification thereof. Each of Holdings and the Borrower agrees that Information
regarding the Bridge Facility and Information provided by Holdings, the Borrower
or their respective representatives to the Arrangers in connection with the
Bridge Facility (including, without limitation, draft and execution versions of
the Credit Documentation, the Confidential Information Memorandum, the Lender
Presentation and publicly filed financial statements), subject to the
limitations applicable to Public Lenders, may be disseminated to potential
Lenders and other persons through one or more internet sites (including an
IntraLinks, SyndTrak or other electronic workspace (the “Platform”)) created for
purposes of syndicating the Bridge Facility or otherwise, in accordance with the
Arrangers’ standard syndication practices, and you acknowledge that neither the
Arrangers nor any of their respective affiliates will be responsible or liable
to you or any other person or entity for damages arising from the use by others
of any Information or other materials obtained on the Platform.

 

Each of Holdings and the Borrower acknowledges that certain of the Lenders may
be “public side” Lenders (i.e. Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower or their
respective affiliates or any of their respective securities) (each, a “Public
Lender”). At the request of the Arrangers, Holdings and the Borrower agree to
prepare a version of the Confidential Information Memorandum and the Lender
Presentation to be used by Public Lenders that does not contain material
non-public information concerning Holdings, the Borrower or their respective
affiliates or securities. It is understood that in connection with your
assistance described above, you will provide, and use commercially reasonable
efforts to cause the Seller to provide, authorization letters to the Arrangers
authorizing the distribution of the Information to prospective Lenders and
containing a representation to the Arrangers, in the case of the public-side
version, that such Information does not include material non-public information
about Holdings, the Borrower or their respective affiliates or their respective
securities. In addition, Holdings and the Borrower will use commercially
reasonable efforts to identify that portion of the Information that may be
distributed to Public Lenders as containing only public Information which will
mean that the word “Public” will appear on the first page thereof.

 

Your obligations in the provision above under the heading “Syndication” shall
automatically terminate upon the earlier of (a) the date that is 45 days after
the Closing Date and (b) the occurrence of a Successful Syndication (as defined
in the Fee Letter).

4

 



 

4.Information.

 

Each of Holdings and the Borrower represents and warrants that (i) all
Information (other than financial projections and other than information of a
general economic or industry specific nature) provided directly or indirectly by
Holdings or the Borrower to the Arrangers or the Lenders in connection with the
transactions contemplated hereunder is and will be, when made and taken as a
whole, complete and correct in all material respects and does not and will not,
when furnished, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements are made
and (ii) the financial projections that have been or will be made available to
the Arrangers or the Lenders by or on behalf of the Borrower or Holdings have
been and will be prepared in good faith based upon assumptions that are believed
by the preparer thereof to be reasonable at the time such financial projections
are furnished to the Arrangers or the Lenders, it being understood and agreed
that financial projections are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies many of which
are beyond your control, that no assurance can be given that any particular
projections will be realized and are not a guarantee of financial performance
and actual results may differ significantly from projections and such
differences may be material. You agree that if at any time prior to the later of
(i) the Closing Date and (ii) the earliest of (x) the date that is 45 days after
the Closing Date and (y) the occurrence of a Successful Syndication, you become
aware that any of the representations in the preceding sentence would be
incorrect in any material respect if the Information were being furnished, and
such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and the financial
projections so that such representations will be correct in all material
respects under those circumstances. In arranging and syndicating the Bridge
Facility, we will be entitled to use and rely on the Information and the
financial projections without responsibility for independent verification
thereof. We will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of you or any other party or to advise or
opine on any related solvency issues.

 

5.Indemnification, Fees and Expenses and Related Matters.

 

In connection with arrangements such as this, it is our firm’s policy to receive
indemnification. Each of Holdings and the Borrower agrees to the provisions with
respect to our indemnity and other matters set forth in Annex A, which is
incorporated by reference into this Commitment Letter.

 

As consideration for the commitments and agreements of the Commitment Parties
hereunder and the funding of the Bridge Facility on the Closing Date, you agree
to pay or cause to be paid on the date when due and payable the compensation
described in the Fee Letter on the terms and subject to the conditions expressly
set forth therein. Once paid, such fees shall not be refundable except as
otherwise agreed in writing.

 

You further agree that, whether or not the Closing Date occurs, you will
reimburse the Commitment Parties for all reasonable and documented out-of-pocket
expenses (including, but not limited to, reasonable and documented out-of-pocket
due diligence expenses, syndication expenses, travel expenses, and reasonable
and documented legal fees and expenses limited to reasonable charges and
disbursements of one counsel to the Commitment Parties, taken as a whole and, if
reasonably necessary, one local counsel in any relevant material jurisdiction to
all such persons, taken as a whole, in each case incurred in connection with
each of the Bridge Facility and any related documentation (including this
Commitment Letter, the Fee Letter and the Credit Documentation) or the
administration, amendment, modification or waiver thereof, promptly from time to
time upon written demand (including documentation reasonably supporting such
request.

5

 



 

6.Assignments.

 

This Commitment Letter may not be assigned by you without the prior written
consent of the Arrangers (and any purported assignment without such consent will
be null and void), is intended to be solely for the benefit of the Arrangers and
the other parties hereto and, except as set forth in Annex A hereto, is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto. The Commitment Parties may assign their
respective commitments and agreements hereunder, in whole or in part, to any of
their respective affiliates and, as provided above, to any Lender prior to the
Closing Date. In addition, until the termination of the syndication of the
Bridge Facility, as determined by each Commitment Party, such Commitment Party
may, in consultation with Holdings and the Borrower, assign its commitments and
agreements hereunder, in whole or in part, to additional arrangers or other
Lenders; provided that any assignment by any Commitment Party to any potential
Lender made prior to the Closing Date shall not relieve such Commitment Party of
its obligations set forth herein to fund on the Closing Date that portion of the
commitments so assigned. Neither this Commitment Letter nor the Fee Letter may
be amended or any term or provision hereof or thereof waived or otherwise
modified except by an instrument in writing signed by each of the parties hereto
or thereto, as applicable, and any term or provision hereof or thereof may be
amended or waived only by a written agreement executed and delivered by all
parties hereto or thereto.

 

7.Confidentiality.

 

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Arrangers in
connection with this arrangement are exclusively for the information of Holdings
and the Borrower and may not be disclosed by you to any third party or
circulated or referred to publicly without our prior written consent except,
after providing written notice to the Arrangers, pursuant to a subpoena or order
issued by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letter and such communications
and discussions to Holdings’ and the Borrower’s respective officers, directors,
agents, employees, attorneys, accountants, controlling persons and advisors who
are directly involved in the consideration of the Bridge Facility and who have
been informed by you of the confidential nature of such advice and this
Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Commitment Letter and the Fee Letter as
required by applicable law or legal process, or as otherwise requested or
required by governmental and/or regulatory authorities (in which case you agree,
to the extent practicable and not prohibited by applicable law, to inform us
promptly thereof), (iii) the existence of this Commitment Letter and information
about the Bridge Facility to market data collectors, similar services providers
to the lending industry, and service providers to the Arrangers and the Lenders
in connection with the administration and management of the Bridge Facility,
(iv) this Commitment Letter and the contents hereof (but not the Fee Letter) to
the Seller, its subsidiaries and affiliates and their respective officers,
directors, agents, employees, attorneys, accountants, advisors, controlling
persons or equity holders (and each of their attorneys) who are directly
involved in the consideration of the Bridge Facility and who have been informed
by you of the confidential nature of such advice and this Commitment Letter and
who have agreed to treat such information confidentially, (v) the Commitment
Letter and the contents hereof (but not the Fee Letter) in any syndication or
other marketing materials in connection with the Bridge Facility, in any
offering memoranda relating to the Notes or in connection with any public
release or filing relating to the Transactions, (vi) the Commitment Letter, the
Fee Letter and the contents hereof and thereof, to potential Lenders on a
confidential and need to know basis (provided that disclosure of the Fee Letter
to potential Lenders shall only be permitted to the extent in contemplation of
adding such Lenders as additional agents, co-agents, arrangers or bookrunners
pursuant to Section 1 hereof) and to rating agencies in connection with
obtaining ratings for the Borrower, (v) you may disclose the aggregate fee
amounts contained in the Fee Letter as part of the financial projections, pro
forma information or a generic disclosure of aggregate sources and uses related
to fee amounts related to the Transactions to the extent customary or required
in offering and marketing materials for the Bridge Facility or to the extent
customary or required in any public release or filing relating to the
Transactions, (vi) you may disclose this Commitment Letter and the contents
hereof (but not the Fee Letter) to the extent that such information becomes
publicly available other than by reason of improper disclosure by you in
violation of any confidentiality obligations hereunder and (vii) to the extent
portions thereof relating to fees, pricing caps, economic flex terms and other
economic terms have been redacted to the satisfaction of the Arrangers, you may
disclose the Fee Letter and the contents thereof to the Seller, its subsidiaries
and affiliates and their respective officers, directors, agents, employees,
attorneys, accountants, advisors, controlling persons or equity holders (and
each of their attorneys), on a confidential and need to know basis.

6

 



 

The Commitment Parties and their affiliates will use all non-public information
provided to them or such affiliates by or on behalf of you in connection with
this Commitment Letter, the Fee Letter, the Purchase and the related
Transactions, including any written communications provided by, or oral
discussions with, you solely for the purpose of providing the services which are
the subject of this Commitment Letter and shall treat confidentially all such
information and shall not disclose or circulate such information to any third
party, or refer to such information publically without your prior written
consent; provided that nothing herein shall prevent the Commitment Parties from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or based on the advice of legal counsel (in which case the Commitment
Parties agree (except with respect to any routine or ordinary course audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority), to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure), (b) upon the request or demand of any regulatory authority
having jurisdiction over the Commitment Parties or any of their respective
affiliates (in which case the Commitment Parties agree, to the extent
practicable and not prohibited by applicable law, to inform you promptly thereof
prior to disclosure (except with respect to any routine or ordinary course audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority)), (c) to the extent
that such information becomes publicly available other than by reason of
improper disclosure by the Commitment Parties or any of their affiliates or any
of the Commitment Parties’ or their affiliates’ respective members, partners,
officers, directors, employees, legal counsel, independent auditors,
professionals and other experts or agents, advisors, controlling persons and
other representatives in violation of any confidentiality obligations owing to
you, the Investors, the Company or any of your or their respective affiliates or
any of your or their respective members, partners, officers, directors,
employees, agents, advisors, controlling persons and other representatives,
(d) to the extent that such information is received by the Commitment Parties
from a third party that is not, to the Commitment Parties’ knowledge, subject to
contractual or fiduciary confidentiality obligations owing to you, the Seller or
any of your or their respective affiliates or any of your or their respective
members, partners, officers, directors, employees, agents, advisors, controlling
persons and other representatives, (e) to the extent that such information is
independently developed by the Commitment Parties, (f) to the Commitment
Parties’ affiliates and to the respective officers, directors, employees, legal
counsel, independent auditors, professionals and other experts or agents of the
Commitment Parties and their affiliates who need to know such information in
connection with the Transactions and who are informed of the confidential nature
of such information and are or have been advised of their obligation to keep
information of this type confidential, (g) to Potential Lenders, subject to the
proviso below, (h)  to ratings agencies, in connection with obtaining the
ratings described in Section 3 hereof, in consultation and coordination with you
or (i) to the extent you shall have consented to such disclosure in writing;
provided that (x) the disclosure of any such information to any Lenders or
Potential Lenders referred to above shall be made subject to the acknowledgment
and acceptance by such Lender or Potential Lender that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any marketing
materials or “click through” disclaimers) and (y) except as provided in clause
(a), (b), or (j) of this paragraph, no such disclosure shall be made by such
Commitment Party to any Excluded Lender. 

 

8.Absence of Fiduciary Relationship; Affiliates; Etc.

 

As you know, each Commitment Party (together with its respective affiliates, a
“Financial Institution” and, collectively, the “Financial Institutions”) is a
full service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, the
Financial Institutions and funds or other entities in which the Financial
Institutions invest or with which they co-invest, may at any time purchase,
sell, hold or vote long or short positions and investments in securities,
derivatives, loans, commodities, currencies, credit default swaps and other
financial instruments for their own account and for the accounts of their
respective customers. In addition, the Financial Institutions may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such assets, securities or instruments. Any of the
aforementioned activities may involve or relate to assets, securities and/or
instruments of Holdings, the Borrower, the Seller and/or other entities and
persons which may (i) be involved in transactions arising from or relating to
the arrangement contemplated by this Commitment Letter or (ii) have other
relationships with Holdings or the Borrower or their respective affiliates. In
addition, the Financial Institutions may provide investment banking, commercial
banking, underwriting and financial advisory services to such other entities and
persons. The arrangement contemplated by this Commitment Letter may have a
direct or indirect impact on the investments, securities or instruments referred
to in this paragraph, and employees working on the financing contemplated hereby
may have been involved in originating certain of such investments and those
employees may receive credit internally therefor. Although the Financial
Institutions in the course of such other activities and relationships may
acquire information about the transaction contemplated by this Commitment Letter
or other entities and persons which may be the subject of the financing
contemplated by this Commitment Letter, no Financial Institution shall have any
obligation to disclose such information, or the fact that such Financial
Institution is in possession of such information, to Holdings or the Borrower or
to use such information on Holdings’ or the Borrower’s behalf.

7

 



 

Consistent with each Financial Institution’s policies to hold in confidence the
affairs of its customers, no Financial Institution will furnish confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter to any of its other customers. Furthermore, you acknowledge
that neither any Financial Institution nor any of its affiliates has an
obligation to use in connection with the transactions contemplated by this
Commitment Letter, or to furnish to you, confidential information obtained or
that may be obtained by them from any other person.

 

The Financial Institutions may have economic interests that conflict with those
of Holdings, the Borrower, their respective equity holders and/or their
respective affiliates. You agree that each Financial Institution will act under
this Commitment Letter as an independent contractor and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Financial Institution and Holdings, the Borrower, their respective
equity holders or their respective affiliates. You acknowledge and agree that
the transactions contemplated by this Commitment Letter and the Fee Letter
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Financial Institutions, on the
one hand, and Holdings and the Borrower, on the other, and in connection
therewith and with the process leading thereto, (i) no Financial Institution has
assumed an advisory or fiduciary responsibility in favor of Holdings, the
Borrower, their respective equity holders or their respective affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any such Financial Institution has advised, is currently advising or
will advise Holdings, the Borrower, their respective equity holders or their
respective affiliates on other matters) or any other obligation to Holdings or
the Borrower except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (ii) each Financial Institution is acting solely
as a principal and not as the agent or fiduciary of Holdings, the Borrower,
their respective management, equity holders, affiliates, creditors or any other
person. Please note that no Financial Institution or any of its affiliates
provides accounting, tax, or legal advice. Each of Holdings and the Borrower
acknowledges and agrees that Holdings and the Borrower have consulted their own
legal and financial advisors to the extent each deemed appropriate and that each
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each of Holdings and the Borrower
agrees that it will not claim that any Financial Institution has rendered
advisory services of any nature or respect or owes a fiduciary or similar duty
to Holdings or the Borrower, in connection with such transactions or the process
leading thereto. In addition, the Arrangers may employ the services of their
affiliates in providing services and/or performing its or their obligations
hereunder and may exchange with such affiliates information concerning Holdings,
the Borrower and other companies that may be the subject of this arrangement,
and such affiliates will be entitled to the benefits afforded to the Arrangers
hereunder.

 

Each of the parties hereto acknowledges that UBS Securities has been retained by
you as financial advisor (each in such capacity, a “Financial Advisor”) in
connection with the Purchase. Each of the parties hereto agrees to such
retention, and further agrees not to assert any claim it might allege based on
any actual or potential conflicts of interest that might be asserted to arise or
result from the engagement of the Financial Advisor, on the one hand, and our
and our affiliates’ relationships with you as described and referred to herein,
on the other.

8

 



 

9.Miscellaneous.

 

You may terminate this Commitment Letter at any time after the date hereof. The
Commitment Parties’ commitments and agreements hereunder will automatically
terminate upon the first to occur of (i) a material breach by Holdings or the
Borrower under this Commitment Letter or the Fee Letter (it being agreed that
(a) a breach by you of the “clear market provision” in Section 3 of this
Commitment Letter shall be deemed a material breach and (b) if Holdings and/or
the Borrower become aware of a breach of this Commitment Letter of the Fee
Letter (including a breach pursuant to clause (a) or otherwise), Holdings and/or
the Borrower, as applicable, will have three business days to cure any such
breach before a “material breach” will be deemed to occur pursuant to this
clause (b)), (ii) the valid termination of the Purchase Agreement prior to the
closing of the Purchase, (iii) the date you publicly announce in a press release
or EDGAR filing issued by you, your intention not to proceed with the
Transactions; provided, that the termination of any commitment pursuant to this
sentence does not prejudice your rights and remedies in respect of any breach of
this Commitment Letter and (iv) 11:59 p.m. New York time on June 30, 2015 (the
“Outside Date”); provided that that if either party to the Purchase Agreement
extends the “Outside Date” set forth in the Purchase Agreement to a date not
later than September 30, 2015 pursuant to Section 9.1(b)(i) of the Purchase
Agreement, the Outside Date will be automatically extended to 11:59 p.m. New
York time on such date; and provided further that in no event shall the Outside
Date be later than September 30, 2015.

 

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 and the provisions of the Fee Letter will remain in
full force and effect regardless of whether definitive Credit Documentation are
executed and delivered. The provisions set forth in the Fee Letter and under
Sections 5 (including Annex A) and 7 and 8 hereof and this Section 9 will remain
in full force and effect notwithstanding the expiration or termination of this
Commitment Letter or the Commitment Parties’ commitments and agreements
hereunder.

 

Holdings and the Borrower each for itself and its affiliates agrees that any
suit or proceeding arising in respect of this Commitment Letter or any
Commitment Party’s commitments or agreements hereunder or the Fee Letter will be
tried exclusively in any Federal court of the United States of America sitting
in the Borough of Manhattan or, if that court does not have subject matter
jurisdiction, in any state court located in the City and County of New York, and
each of Holdings and the Borrower hereby submits to the exclusive jurisdiction
of, and to venue in, such court. Any right to trial by jury with respect to any
action or proceeding arising in connection with or as a result of either any
Commitment Party’s commitments or agreements or any matter referred to in this
Commitment Letter or the Fee Letter is hereby waived by the parties hereto.
Holdings and the Borrower each for itself and its affiliates agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Service of any process, summons, notice or document by
registered mail or overnight courier addressed to any of the parties hereto at
the addresses above shall be effective service of process against such party for
any suit, action or proceeding brought in any such court. This Commitment Letter
and the Fee Letter will be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws;
provided, however, that the laws of Delaware shall govern in determining (a) the
interpretation of a “Material Adverse Effect” and whether a “Material Adverse
Effect” has occurred, (b) the accuracy of any Specified Purchase Agreement
Representation and whether as a result of any inaccuracy thereof you (or your
affiliates) have the right to terminate your (or their) obligations (or to
refuse to consummate the acquisition) under the Purchase Agreement and (c)
whether the Purchase has been consummated in accordance with the terms of the
Purchase Agreement (in each case, without regard to the principles of conflicts
of laws thereof, to the extent that the same are not mandatorily applicable by
statute and would require or permit the application of the law of another
jurisdiction).

 

The Commitment Parties hereby notify Holdings and the Borrower that, pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), each Commitment Party and each
Lender may be required to obtain, verify and record information that identifies
the Borrower and each of the Guarantors (as defined in Annex C), which
information includes the name and address of the Borrower and each of the
Guarantors and other information that will allow each Commitment Party and each
Lender to identify the Borrower and each of the Guarantors in accordance with
the Patriot Act. This notice is given in accordance with the requirements of the
Patriot Act and is effective for each Commitment Party and each Lender.

9

 



 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Bridge Facility and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto with respect to the Bridge Facility.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before 11:59 p.m. New York time on February 4, 2015, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If this Commitment Letter and the Fee Letter have not been signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this transaction.

 

[Remainder of page intentionally left blank]

 

10

 

 



Very truly yours,

 



  UBS SECURITIES LLC             By: /s/ Kevin Pluff       Name: Kevin Pluff    
  Title: Managing Director           By: /s/ John Stroll       Name: John Stroll
      Title: Director  

 

  UBS AG, STAMFORD BRANCH             By: /s/ Kevin Pluff       Name: Kevin
Pluff       Title: Managing Director           By: /s/ John Stroll       Name:
John Stroll       Title: Director  

 

 

 

 



  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH             By: /s/ Christopher Day  
    Name: Christopher Day       Title: Authorized Signatory           By: /s/
Karim Rahimtoola       Name: Karim Rahimtoola       Title: Authorized Signatory
 

 

  CREDIT SUISSE SECURITIES (USA) LLC             By: /s/ Jonathan Singer      
Name: Jonathan Singer       Title: Managing Director  

 

 

 

 

 



  ROYAL BANK OF CANADA             By: /s/ James S. Wolfe       Name: James S.
Wolfe       Title: Managing Director       Head of US Leveraged Finance  



 

 

 

 



  ACCEPTED AND AGREED:           TRONOX FINANCE LLC             By: /s/
Katherine C. Harper       Name: Katherine C. Harper       Title: Chief Financial
Officer  

 

  TRONOX LIMITED (ACN 153 348 111)             By: /s/ Richard L. Muglia      
Name: Richard L. Muglia       Title: Senior Vice President, General      
Counsel and Secretary           By: /s/ Katherine C. Harper       Name:
Katherine C. Harper       Title: Chief Financial Officer  

 

 

 

 



Annex A

 

In the event that any Commitment Party becomes involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of Holdings or the
Borrower in connection with or as a result of either this arrangement or any
matter referred to in this Commitment Letter or the Fee Letter (together, the
“Letters”), each of Holdings and the Borrower agrees to reimburse such
Commitment Party for its reasonable, documented legal and other reasonable and
documented out-of-pocket expenses (including the cost of any investigation and
preparation) incurred in connection therewith. Each of Holdings and the Borrower
also agrees to indemnify and hold each Commitment Party harmless against any and
all losses, claims, damages or liabilities to any such person in connection with
or as a result of either this arrangement or any matter referred to in the
Letters (whether or not such investigation, litigation, claim or proceeding is
brought by you, your equity holders or creditors or an indemnified person and
whether or not any such indemnified person is otherwise a party thereto), except
to the extent that such loss, claim, damage or liability has been found by a
final, non-appealable judgment of a court of competent jurisdiction to have (i)
resulted from the gross negligence, bad faith or willful misconduct of a
Commitment Party or its affiliates, directors, officers or employees (any such
person, a “related person”) in performing the services contemplated hereby, (ii)
resulted from the breach by such Commitment Party of its obligation to fund
fully (upon satisfaction of the Exclusive Funding Conditions) on the Closing
Date or (iii) arisen out of or in connection with any claim, litigation, loss or
proceeding not involving an act or omission of you, the Seller or any of your or
their related parties and that is brought by an indemnified person against
another indemnified person (other than against the Arrangers or the
Administrative Agent in their capacities as such). If for any reason (other than
as a result of an express limitation on your indemnification as set forth in
this Annex A) the foregoing indemnification is unavailable to any Commitment
Party or insufficient to hold it harmless, then Holdings and the Borrower will
contribute to the amount paid or payable by such Commitment Party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative economic interests of (i) Holdings and the Borrower and
their respective affiliates, shareholders, partners, members or other equity
holders on the one hand and (ii) such Commitment Party on the other hand in the
matters contemplated by the Letters as well as the relative fault of (i)
Holdings and the Borrower and their respective affiliates, shareholders,
partners, members or other equity holders on the one hand and (ii) such
Commitment Party with respect to such loss, claim, damage or liability and any
other relevant equitable considerations. The reimbursement, indemnity and
contribution obligations of Holdings and the Borrower under this paragraph will
be in addition to any liability which Holdings and the Borrower may otherwise
have, will extend upon the same terms and conditions to any affiliate of any
Commitment Party and the partners, members, directors, agents, employees and
controlling persons (if any), as the case may be, of each Commitment Party and
any such affiliate, and will be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of Holdings, the
Borrower, each Commitment Party, any such affiliate and any such person. Each of
Holdings and the Borrower also agrees that neither any indemnified party nor any
of such affiliates, partners, members, directors, agents, employees or
controlling persons will have any liability to Holdings, the Borrower or any
person asserting claims on behalf of or in right of Holdings, the Borrower or
any other person in connection with or as a result of either this arrangement or
any matter referred to in the Letters, except in the case of Holdings or the
Borrower to the extent that any losses, claims, damages, liabilities or expenses
incurred by Holdings, the Borrower or their respective affiliates, shareholders,
partners or other equity holders have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of such indemnified party in
performing the services that are the subject of the Letters or (ii) the failure
by any Commitment Party of its obligation to fund fully (upon satisfaction of
the Exclusive Funding Conditions) on the Closing Date; provided, however, that
in no event will such indemnified party or such other parties have any liability
for any indirect, consequential, special or punitive damages in connection with
or as a result of such indemnified party’s or such other parties’ activities
related to the Letters. The provisions of this Annex A will survive any
termination of the arrangement provided by the Letters.

 

Annex A-1

 

 



Annex B

 

Project Evolution
Transaction Summary

 

Capitalized terms used but not defined in this Annex B shall have the meanings
set forth in the Commitment Letter or the other annexes to which this Annex B is
attached. In the case of any such capitalized term that is subject to multiple
and differing definitions, the appropriate meaning thereof in this Annex B shall
be determined by reference to the context in which it is used.

 

Tronox Limited (ACN 153 348 111) (“Holdings”), and Tronox Finance LLC (the
“Borrower”, and together with Holdings, “you”) intend, directly or indirectly,
to acquire the alkali division of the mineral segment (the “Evolution Chemical
Assets”) of FMC Corporation (the “Seller”), all as set forth in the
below-defined Purchase Agreement. In connection therewith:

 

1.                   Holdings or one or more of its direct or indirect
wholly-owned subsidiaries (in such capacity the “Purchaser”), will enter into
that certain Stock and Asset Purchase Agreement, dated as of February 3, 2015,
with certain other parties thereto (together with the exhibits, schedules and
annexes thereto, the “Purchase Agreement”), pursuant to which the Purchaser will
purchase from the Seller the Evolution Chemical Assets (the “Purchase”).

 

2.                   In connection with the Purchase by the Purchaser, the
Borrower will either, at its option (i) issue notes (the “Notes”) in a Rule 144A
or other private offering in an aggregate amount not to exceed $600.0 million
(and which may take the form of tack-on Existing Notes) or (ii) borrow up to
$600.0 million (minus the amount of gross proceeds from any Notes issuance, net
of any discount to market such Notes) of senior unsecured term bridge loans (the
“Bridge Loans”) under a new senior unsecured credit facility (the “Bridge
Facility”), as described in Annex C to the Commitment Letter.

 

3.                   The proceeds of a portion (subject to the limitations as
described in Annex C) of the Bridge Facility, the Notes and/or cash on hand will
be applied to fund the Purchase and to pay the fees, premiums, expenses and
other transaction costs incurred in connection with the Transactions (as defined
below), including those amounts set forth in the Fee Letter (the “Transaction
Costs”).

 

The transactions described above are collectively referred to herein as the
“Transactions.” For purposes of the Commitment Letter and the Fee Letter, the
“Closing Date” shall mean the date of the satisfaction or waiver of the
Exclusive Funding Conditions and the funding of the Bridge Facility (or issuance
of the Notes in lieu of the Bridge Facility) and the consummation of the
Purchase.

 

Annex B-1

 

 



Annex C

 

Project Evolution
Bridge Facility
Summary of Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Bridge Facility. Capitalized terms used but not defined in this Annex C shall
have the meanings set forth in the Commitment Letter or the other annexes to
which this Annex C is attached. In the case of any such capitalized term that is
subject to multiple and differing definitions, the appropriate meaning thereof
in this Annex C shall be determined by reference to the context in which it is
used.

 

Borrower: Tronox Finance LLC (the “Borrower”). Guarantors: (i) Each of the
guarantors under the Borrower’s existing indenture dated as of August 20, 2012
among the Borrower, the guarantors party thereto and Wilmington Trust, National
Association as trustee (the “Existing Indenture”) relating to the Borrower’s
6.375% Senior Notes due 2020 (the “Existing Notes”) and (ii) each Evolution
Chemicals Assets entity which would be required to provide a guarantee pursuant
to the Existing Indenture after giving effect to the Purchase will guarantee
(the “Guarantee”) all obligations under the Bridge Facility (collectively, the
“Guarantors” and together with the Borrower, the “Loan Parties”); provided,
that, none of the Excluded Entities (as defined in the Existing Indenture) shall
be Guarantors under the Bridge Facility and, in no event, shall Tronox Pigments
(Holland) B.V. be required to be a Guarantor. Transactions: As set forth in
Annex B to the Commitment Letter. Administrative Agent: UBS AG (in such capacity
and collectively with its successors and permitted assigns, the “Administrative
Agent”), and will perform the duties customarily associated with such role.
Arrangers: UBS Securities, CS Securities and RBCCM and any other “Arranger”
appointed pursuant to the Commitment Letter (in such capacity, the “Arrangers”).
Lenders: A syndicate of banks, financial institutions and other entities,
including the Initial Lenders, arranged by the Commitment Parties (excluding any
Excluded Lenders) in consultation with the Borrower (collectively, the
“Lenders”). Senior Unsecured Bridge Facility: The senior unsecured bridge loan
facility will consist of an aggregate principal amount of $600.0 million (or
such lower amount as the Borrower may request) of senior unsecured bridge loans
(the “Bridge Loans”) made available to the Borrower, minus the gross cash
proceeds, net of any discount to market, from the issuance of any Notes or
Takeout Securities (as defined in the Fee Letter) on or prior to the Closing
Date (the “Bridge Facility”). Use of Proceeds: The proceeds of the Bridge Loans
will be used to finance a portion of the Transactions (including related fees
and expenses, upfront fees and original issue discount and other Transaction
Costs). Availability: The full amount of the Bridge Facility must be drawn in a
single drawing on the Closing Date.  Amounts borrowed under the Bridge Facility
that are repaid or prepaid may not be reborrowed.   Interest Rates and Fees: As
set forth on Exhibit I to Annex C attached hereto.

Annex C-1

 

Default Rate: Upon the occurrence and during the continuance of any payment or
bankruptcy Event of  Default under the Bridge Facility, any  overdue amounts
(including principal and interest)  under the Bridge Facility shall bear
interest at the applicable interest rate for Bridge Loans plus 2.00% per annum.
Maturity and Amortization:

The Bridge Facility will mature on the date that is one year after the Closing
Date (the “Bridge Loans Maturity Date”).

 

The Bridge Facility will not be subject to amortization.

 

Conversion of the Bridge Loans; Exchange of Extended Term Loans:

If any Bridge Loan has not been previously repaid in full on or prior to the
Bridge Loans Maturity Date, such Bridge Loan shall automatically (if no
bankruptcy event of default then exists) be converted into a senior unsecured
term loan (the “Extended Term Loans”) due on the date that is seven years
following the Bridge Loans Maturity Date. Except as provided herein, the
Extended Term Loans shall have the same terms and conditions as the Bridge
Loans.

 

The date on which the Bridge Loans are converted into Extended Term Loans is
referred to as the “Conversion Date”.

 

On the Conversion Date, and from time to time thereafter, at the option of the
applicable Lender Extended Term Loans may be exchanged in whole or in part for
exchange notes (the “Exchange Securities”) having an equivalent principal
amount; provided that the Borrower may defer the initial issuance of Exchange
Securities until such time as the Borrower shall have received requests to issue
at least $150.0 million in aggregate principal amount of Exchange Securities.

 

The Bridge Loans and the Extended Term Loans will be governed by the provisions
of the Credit Documentation. When issued, the Exchange Securities will be
governed by an indenture to be entered into between Borrower and a trustee
reasonably acceptable to the Lenders and Borrower, which indenture shall be
consistent with the Documentation Principles, except as provided herein (but in
no event having any term, provisions, condition, or covenant that is worse or
more restrictive than such terms, provision, conditions, or covenants in the
Existing Indenture).

 

If requested by the Arrangers, a wholly owned subsidiary or affiliate of the
Borrower reasonably satisfactory to the Arrangers that is a corporation will act
as a joint and several co-issuer of the Exchange Securities.

 

The Extended Term Loans and the Exchange Securities shall rank equal in right of
payment for all purposes.

 

Maturity of Exchange Securities: Seven years from the Bridge Loans Maturity
Date. Availability of the Exchange Securities: The Exchange Securities will be
available in exchange for the Bridge Loans or Extended Term Loans on the terms
and conditions set forth herein. The principal amount of any Exchange Security
will equal 100% of the aggregate principal amount of the Extended Term Loans for
which it is exchanged. Ranking: The Bridge Facility will rank pari passu in
right of payment with the Existing Notes under the Existing Indenture, the
Existing Term Loan Credit Agreement and other existing and future senior
indebtedness of the Borrower.   Security: None.

Annex C-2

 

Mandatory Prepayments:

Prior to the Bridge Loans Maturity Date and consistent with the Documentation
Principles and subject to the last paragraph of this section titled “Mandatory
Prepayments”, the Borrower will be required to prepay the Bridge Loans at 100%
of the outstanding principal amount thereof plus accrued and unpaid interest on
a pro rata basis with (i) the net cash proceeds from the issuance of the Takeout
Securities (as defined in the Fee Letter); provided that in the event any Lender
or affiliate of a Lender purchases Takeout Securities from the Borrower at a
price above the level at which such Lender or affiliate has reasonably
determined such Takeout Security can be resold by such Lender or affiliate to a
bona fide third party at the time of such purchase (and notifies the Borrower
thereof), without regard to such difference being required or applied by such
Lender or affiliate as an additional fee, the net cash proceeds received by the
Borrower in respect of such debt security may, at the option of such Lender or
affiliate, be applied first to prepay the Bridge Loans of such Lender or
affiliate prior to being applied to prepay the Bridge Loans held by other
Lenders; (ii) 100% of the net cash proceeds of all non-ordinary course asset
sales or other dispositions of property by the Borrower and its restricted
subsidiaries (with exceptions for sales of inventory, ordinary course
dispositions, dispositions of obsolete or worn-out property and property no
longer useful in the business and other exceptions to be set forth in the Bridge
Facility Documentation) in excess of a threshold amount to be agreed for each
individual asset sale or disposition and an amount to be agreed in the aggregate
for any fiscal year (with only the amount in excess of such individual or annual
limit required to be prepaid) and in excess of amounts either reinvested (which
reinvestment rights shall be consistent with the Documentation Principles) or
required to repay the Existing Term Loan Credit Agreement or other secured
indebtedness; and (iii) 100% of the net cash proceeds received from any debt
financings or debt for borrowed money incurred by Holdings, the Borrower or any
of its restricted subsidiaries (subject to exceptions to be agreed), less the
amount required to prepay the Existing Term Loan Agreement and local financing
arrangements in South Africa.

 

Following the occurrence of a Change of Control (to be defined in a manner
consistent with the Documentation Principles), the Borrower will also be
required to offer to prepay (a) the Bridge Loans at 100% of the outstanding
principal amount thereof and (b) the Extended Term Loans and Exchange Securities
at 101% (or 100% in the case of Exchange Securities not held by a non-affiliated
third party of a Commitment Party or by an Asset Management Affiliate (as
hereinafter defined) and not acquired by a Commitment Party (or affiliate
thereof) in open market transactions or market making activities) of the
outstanding principal amount thereof, in each case plus accrued and unpaid
interest to the date of repayment. Any proceeds from the sale of any Takeout
Securities issued to a Lender or one of its affiliates (other than bona fide
investment funds and entities that manage assets on behalf of unaffiliated
third-parties (the “Asset Management Affiliates”)) will be applied to refinance
the Bridge Loans held by such Lender or its affiliates, notwithstanding the pro
rata provisions otherwise applicable to redemptions and prepayments.

 

The Borrower will also be required, to offer to prepay the Extended Term Loans
and the Exchange Securities at 100% of the outstanding principal amount thereof
plus accrued and unpaid interest with 100% of the net cash proceeds of all
non-ordinary course asset sales or other dispositions of property by the
Borrower and its restricted subsidiaries (with exceptions for sales of
inventory, ordinary course dispositions, dispositions of obsolete or worn-out
property and property no longer useful in the business and other exceptions to
be set forth in the Bridge Facility Documentation) in excess of a threshold
amount to be agreed for each individual asset sale or disposition and an amount
to be agreed in the aggregate for any fiscal year (with only the amount in
excess of such individual or annual limit required to be offered to be prepaid);
subject to an exception for amounts, if any, required to be paid to the Lenders
under the Existing Indenture and Existing Term Loan Credit Agreement and subject
to the right of the Borrower to reinvest 100% of such proceeds (including to
make permitted acquisitions and other investments), if such proceeds are
reinvested (or committed to be reinvested) within 12 months and, if so committed
to be reinvested, so long as such reinvestment is actually completed or
committed to within 180 days thereafter (provided that the Borrower may elect to
reinvest proceeds attributable to any such event prior to actual receipt of such
proceeds and upon such receipt those proceeds shall be deemed reinvested so long
as such reinvestment has been consummated), and other exceptions to be agreed
and consistent with the Documentation Principles.

 

Prepayments from subsidiaries’ asset sale proceeds will be limited under the
Bridge Facility Documentation to the extent such prepayments would result in
material adverse tax consequences or would be prohibited or restricted by
applicable law, rule or regulation in substantially the same manner as, and no
more restrictive than, the Existing Indenture.

 

Annex C-3

 

Voluntary Prepayments:

Voluntary prepayments of Bridge Loans (unless a Takeout Demand Failure (as
defined in the Fee Letter) has occurred) and the Extended Term Loans will be
permitted at any time, in minimum principal amounts to be agreed upon, subject
to customary notice requirements and without premium or penalty.

 

The Exchange Securities will be non-callable for three years from the Closing
Date (subject to customary 35% clawback provisions with the proceeds of equity
offerings at par plus accrued interest plus a premium equal to the coupon) and
will be callable thereafter at par plus accrued interest plus a premium equal to
three-fourths of the coupon, which premium shall decline ratably on each
anniversary of the Closing Date to zero the year before the maturity of the
Exchange Securities; provided, however, that any Exchange Securities will be
callable prior to such third anniversary at a redemption price equal to par plus
accrued interest plus a make whole premium calculated on the basis of a discount
rate equal to the then Treasury Rate plus one-half of one percent (0.50%). In
addition, so long as any such Exchange Securities are held by Commitment Parties
or their affiliates (other than Asset Management Affiliates) or were not
transferred or sold in market making or open market transactions, such Exchange
Securities will be callable at par plus accrued and unpaid interest.

 

Documentation: The definitive documentation for the Bridge Facility (the “Credit
Documentation”) (i) shall be based on and consistent with the terms of the
Existing Indenture and will contain only those conditions to borrowing,
prepayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Commitment Letter,  (ii) shall
otherwise contain terms and provisions in each case to be mutually agreed upon,
the definitive terms of which will be negotiated in good faith to finalize
Credit Documentation, (iii) shall include mechanical changes to reflect loan
mechanics consistent with the Borrower’s Existing Term Loan Credit Agreement,
(iv) shall include customary provisions requiring cooperation and assistance of
the Borrower in connection with the issuance of any Takeout Securities  and (v)
will be subject in all respects to and consistent with the Certain Funds
Provisions (the foregoing clauses (i), (ii), (iii), (iv) and (v) collectively,
the “Documentation Principles”). The Credit Documentation will be negotiated in
good faith within a reasonable time period to be determined based on the
expected Closing Date. Representations and Warranties:

Usual and customary for bridge loan financings of this kind, giving due regard
to the Borrower’s Existing Term Loan Credit Agreement and consistent with the
Documentation Principles.

 

The failure of any representation or warranty (other than the Specified
Representations and the Specified Purchase Agreement Representations) to be true
and correct on the Closing Date will not constitute the failure of a condition
precedent to funding or an automatic event of default under the Bridge Facility.

 

Initial Conditions: The availability and funding of the full amount of the
Bridge Facility shall be conditioned solely upon the satisfaction of the
Exclusive Funding Conditions. Covenants:

The Credit Documentation will contain such affirmative and “high-yield” style
incurrence-based (but not financial maintenance) negative covenants with respect
to the Borrower and its restricted subsidiaries applicable to the Bridge Loans
and the Extended Term Loans as are consistent with the Documentation Principles,
and, in no event be more restrictive than the corresponding covenants in the
Existing Indenture (subject to the springing covenant described in the paragraph
below).

 

The Credit Documentation will contain a springing covenant providing that on the
next calendar day following the Takeout Securities Applicable Date (as defined
in the Fee Letter), the restricted payments, liens and debt incurrence covenants
will automatically be modified to make them more restrictive than those
applicable to the Existing Indenture, the Extended Term Loans and the Exchange
Securities, in each case, until the Bridge Loans Maturity Date.

 

The Credit Documentation will contain a covenant providing that none of Holdings
or its subsidiaries shall enter into any material transactions or acquisitions,
including entering into any debt commitments or the incurrence of any
indebtedness, in connection therewith or in contemplation thereof, after the
date hereof, other than the Purchase (including but not limited to publically
announced transactions or acquisitions) without the consent of a majority of the
Lenders.

 

It is understood that compliance with covenants shall in no event be a condition
to the availability of the Bridge Facility on the Closing Date.

 

Upon and after the Conversion Date, the covenants which would be applicable to
the Exchange Securities, if issued, will also be applicable to the Extended Term
Loans in lieu of the corresponding provisions of the documentation governing the
Bridge Loans. The indenture governing the Exchange Securities will contain such
covenants with respect to the Borrower and its restricted subsidiaries as are
consistent with the Documentation Principles.

 

Annex C-4

 

Financial Covenants: None. Events of Default: The Credit Documentation will
include the events of default (and, as appropriate, grace periods) contained in
(without duplication) the Existing Indenture and the Existing Term Loan Credit
Agreement.  From and after the Conversion Date, the events of default in the
Credit Documentation will automatically become substantially identical to those
contained in the Existing Indenture. Registration Rights: With respect to the
Exchange Securities, substantially the same as provided in the Registration
Rights Agreement dated as of August 20, 2012, by and among the Borrower, the
guarantors party thereto, Goldman, Sachs & Co., Credit Suisse Securities (USA)
LLC, UBS Securities LLC and RBC Capital Markets, LLC. Defeasance and Discharge:
Consistent with the Documentation Principles. Voting:

Amendments and waivers of the Credit Documentation applicable to the Bridge
Loans and the Extended Term Loans will require the approval of Lenders holding
more than 50% of the aggregate amount of the outstanding Bridge Loans or
Extended Term Loans, as applicable (the “Required Lenders”), except that (a) the
consent of each Lender directly and adversely affected thereby shall be required
with respect to: (i) modifications to any provision requiring pro rata treatment
of the Lenders, (ii) increases in the commitment of such Lender,
(iii) reductions or forgiveness of principal, interest, fees, or applicable
margin, (iv) changes in duration of interest periods for the Published LIBOR
Rate borrowings to a period other than 1, 2, 3, or 6 months, (v) assignment of
rights and obligations of the Borrower, (vi) applications of prepayments (other
than as otherwise contemplated by the Credit Documentation), (vii) extensions of
final maturity of the loans of such Lender or of the date for payment to such
Lender of any interest, fees, or reimbursement obligations and (viii) additional
restrictions on the right to exchange Extended Term Loans for Exchange
Securities and (b) the consent of each Lender shall be required with respect to:
(i) modifications to voting requirements or percentages and (ii) releases of all
or substantially all of the value of the Guarantees.

 

The indenture governing the Exchange Securities will contain such modification
provisions as are consistent with the Documentation Principles.

 

Cost and Yield Protection: Substantially similar to the cost and yield
provisions contained in the Existing Term Loan Credit Agreement (with
appropriate modifications to tax gross up provisions to reflect the tax
residency of the Borrower); provided, that, such increased cost provisions will
only be available to Lenders who generally apply such provisions to similarly
situated borrowers.

Annex C-5

 

Assignments and Participations of Bridge Loans and Extended Term Loans:

Subject to the consent of the Administrative Agent, the Lenders will be
permitted to assign in accordance with applicable law, all or, subject to
minimum amounts to be agreed, Bridge Loans without the consent of (but in
consultation with) Borrower (except that no such assignments to Excluded Lenders
will be permitted); provided that, prior to the Bridge Maturity Date, unless a
Takeout Demand Failure or a payment or bankruptcy event of default has occurred
and is at such time continuing, the consent of Borrower (such consent not to be
unreasonably withheld, conditioned or delayed and provided that such consent
shall be deemed to have been given if the Borrower has not objected within 5
business days) shall be required with respect to any assignment if, subsequent
thereto, the Initial Lenders would hold, in the aggregate, less than 50.1% of
the outstanding Bridge Loans. Assignments will be by novation. The list of
Excluded Lenders shall be posted to all Lenders (and the Administrative Agent
has express authority to do so).

 

The Lenders will be permitted to participate their Bridge Loans to other
financial institutions (except to Excluded Lenders) without restrictions, other
than customary voting limitations. Participants will have the same benefits as
the selling Lenders would have (and will be limited to the amount of such
benefits) with regard to yield protection and increased costs, subject to
customary limitations and restrictions.

 

Right to Transfer Exchange Securities: The holders of the Exchange Securities
shall have the absolute and unconditional right to transfer such Exchange
Securities in compliance with applicable law to any third parties. Expenses and
Indemnification: Substantially similar to the expenses and indemnification
provisions contained in the Existing Term Loan Credit Agreement, with
modifications consistent with the Documentation Principles to the extent
necessary to reflect differences in documentation, but in any event not
applicable to the Exchange Securities. Governing Law and Forum: New York.
Counsel to Administrative Agent and the Commitment Parties: Latham & Watkins
LLP.



Annex C-6

 

 

Exhibit I to Annex C

 

PRICING APPLICABLE TO BRIDGE LOANS

 

Interest Rates:

The Bridge Loans shall accrue interest at a rate per annum equal to the
Eurodollar Rate (as hereinafter defined) for loans in the relevant currency,
plus 625 basis points (the “Bridge Initial Margin”); provided that the Bridge
Initial Margin shall increase to 650 basis points if the Bridge Facility has not
received a public debt rating by S&P of BB- or higher and from Moody’s of B2 or
higher (in each case with no negative outlook). Unless a Takeout Demand Failure
has occurred, the Bridge Initial Margin will increase by an additional 50 basis
points on the date that 90 days after the Closing Date and an additional 50
basis points for each additional 90-day period thereafter; provided that at no
time shall the interest rate in effect on the Bridge Loans exceed the Total
Interest Cap (as defined in the Fee Letter) (excluding interest at the default
rate as described above) (the Bridge Initial Margin plus each 50 basis point
increase therein described above, the “Bridge Applicable Margin”).
Notwithstanding anything herein, interest on the Bridge Loans shall not exceed
the Total Interest Cap.

 

“Eurodollar Rate” means the higher of (i) 1.00% and (ii) the rate (adjusted for
statutory reserve requirements for eurocurrency liabilities) for eurodollar
deposits for a period equal to one, two, three, six, or, to the extent available
to all relevant affected Lenders, twelve months (as selected by the Borrower)
appearing on LIBOR01 Page published by Reuters (or any service selected by the
Administrative Agent that has been nominated by the ICE Benchmark Administration
(or any successor service or entity that has been authorized by the U.K.
Financial Conduct Authority to administer the London Interbank Offered Rate)).

 

Any Bridge Loans converted into Extended Term Loans will accrue interest at the
fixed rate equal to the Total Interest Cap (as defined in the Fee Letter).

 

Calculation of interest shall be on the basis of the actual number of days
elapsed over a 360-day year and interest shall be payable quarterly in arrears.

 

 

PRICING APPLICABLE TO EXCHANGE SECURITIES

 

Interest Rates:

The Exchange Securities will bear interest at the Total Interest Cap and
interest will be payable semiannually in arrears.

 

Calculation of interest shall be on the basis of a year of 12 months of 30 days
each.

 

 

Annex C-I-1

 

 



Annex D

 

Project Evolution
Summary of Conditions Precedent

 

Capitalized terms used but not defined in this Annex D shall have the meanings
set forth in the Commitment Letter or the other annexes to which this Annex D is
attached. In the case of any such capitalized term that is subject to multiple
and differing definitions, the appropriate meaning thereof in this Annex D shall
be determined by reference to the context in which it is used.

 

The availability of the Bridge Facility shall be subject to the satisfaction or
waiver by the Commitment Parties of only the following conditions (subject to
the Certain Funds Provision, Specified Representations, Specified Purchase
Agreement Representations and the Documentation Principles).

 

1.                   Credit Documentation. Each of the Loan Parties shall have
executed and delivered the Credit Documentation to which it is a party, and the
Commitment Parties shall have received from the Borrower:

 

(a)                a customary notice of borrowing;

 

(b)                customary closing certificates, resolutions, secretary’s and
incumbency certificates and good standing certificates in the jurisdiction of
organization of each Loan Party (to the extent applicable) and legal opinions;
and

 

(c)                a certificate (substantially in the form of Annex E) from the
chief financial officer (or other officer with reasonably equivalent duties) of
the Borrower or Holdings at the time specified in Annex E.

 

2.                   Purchase Agreement. The Purchase shall be consummated in
all material respects in accordance with the Purchase Agreement substantially
concurrently with the initial funding of the Bridge Facility without any
material waiver, modification, consent or amendment thereto, or in respect
thereof, by the Purchaser, not consented to by the Administrative Agent and the
Arrangers (each such consent not to be unreasonably withheld, delayed or
conditioned) other than waivers, modifications, consents, or amendments, which
would not be (in the aggregate) materially adverse to the interests of the
Lenders; provided that (i) increases in purchase price if funded by the Borrower
with cash (and not indebtedness) shall not be deemed to be materially adverse to
the interests of the Lenders and shall not require the consent of the
Administrative Agent or the Arrangers, (ii) decreases in purchase price by not
more than 10% shall not be deemed to be materially adverse to the interests of
the Lenders and shall not require the consent of the Administrative Agent or the
Arrangers if applied (x) first, to reduce the Bridge Loans and (y) thereafter,
to reduce the cash consideration paid by the Borrower and (iii) any waivers,
modifications, consents or amendments to, or in respect of, the definition of
Material Adverse Effect shall be deemed materially adverse to the interests of
the Lenders. The Arrangers shall have reviewed and be reasonably satisfied with
the Purchase Agreement, including the schedules thereto and the Seller
Disclosure Schedule (as defined in the Purchase Agreement); provided that it is
understood and agreed that (i) the execution version of the Purchase Agreement
(the “Execution Version Purchase Agreement”) provided by counsel for the
Borrower to counsel for the Arrangers on February 3, 2015 at 5:45 p.m., New York
City time, is reasonably satisfactory to the Arrangers and (ii) the execution
version of the schedules (the “Execution Version Schedules”) to the Purchase
Agreement provided by counsel for the Borrower to counsel for the Arrangers on
February 3, 2015 at 5:45 p.m., New York City time, are reasonably satisfactory
to the Arrangers.

Annex D-1

 



 

3.                   No Material Adverse Effect. Except as set forth in the
disclosure schedule delivered to Purchaser prior to execution of the Purchase
Agreement (the “Seller Disclosure Schedule”) (provided that disclosure in any
section of the Seller Disclosure Schedule (other than Sections 3.1, 3.2, and 3.3
of the Seller Disclosure Schedule, which matters shall be disclosed only by
specific disclosure in the respective section of the Seller Disclosure Schedule)
shall apply to any other section to the extent that the relevance of such
disclosure to such other section is reasonably apparent), since December 31,
2013, there has not occurred any event that has had or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
(as defined in the Purchase Agreement).

 

4.                   Financial Statements. The Commitment Parties shall have
received (1) audited consolidated balance sheets and related statements of
income and cash flows of each of (x) Holdings for the fiscal years 2011, 2012,
and 2013 and (y) the Evolution Chemical Assets for the fiscal years ended 2012
and 2013, and in each case, for each subsequent fiscal year ended at least 90
days prior to the Closing Date and (2) unaudited consolidated balance sheets and
related statements of income and cash flows of Holdings for each fiscal quarter
of each of Holdings and the Evolution Chemical Assets (other than the fourth
fiscal quarter) ended after the close of its most recent fiscal year and at
least 45 days prior to the Closing Date. For purposes hereof, any financial
statements required to be delivered pursuant to this Commitment Letter shall be
deemed to have been received by the Commitment Parties if such financial
statements are filed on EDGAR.

 

Notwithstanding anything to the contract contained herein, to the extent
Holdings’ or Evolution Chemical Assets’ auditors, as applicable, have withdrawn,
or advised Holdings or Evolution Chemical Assets that they intend to withdraw,
any audit opinion with respect to any such financial statements, this paragraph
4 shall be deemed to be not satisfied with respect to such financial statements.

 

5.                   Patriot Act. So long as requested by the Administrative
Agent in writing from the Borrower at least ten (10) days prior to the Closing
Date, the Administrative Agent shall have received, at least three (3) business
days prior to the Closing Date, all documentation and other information with
respect to the Loan Parties that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.

 

6.                   Certain Representations and Warranties. The Specified
Purchase Agreement Representations shall be true and correct in all respects and
Specified Representations shall be true and correct in all material respects
(without duplication of any materiality qualifiers with respect to any Specified
Representations already qualified by materiality or material adverse effect).

 

7.                   Performance of Obligations. All, fees, and reasonable and
documented out-of-pocket expenses required to be paid on the Closing Date by the
Commitment Letter and the Fee Letter payable to the Arrangers, the
Administrative Agent or the Lenders shall have been paid to the extent due and
to the extent invoiced in reasonable detail at least three business days prior
to the Closing Date.

 

Annex D-2

 

 



Annex E

 

Project Evolution
Form of Solvency Certificate

 

[●], _____

 

Pursuant to the [Credit Agreement], the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] of [●] (the
“Borrower”), and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions, including the [making of the Loans under the Credit Agreement on
the date hereof], and after giving effect to the application of the proceeds of
such indebtedness:

 

a.The fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

b.The present fair saleable value of the property of the Borrower and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

c.The Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

d.The Borrower and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreements, as applicable.

 

[Signature Page Follows]

 

Annex E-1

 



 



  By:       Name: [●]     Title:   [●]

 

 

Annex E-2

 

